Citation Nr: 0503625	
Decision Date: 02/10/05    Archive Date: 02/22/05

DOCKET NO.  01-02 494A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.  

2.  Entitlement to service connection for a left knee 
disorder.  

3.  Entitlement to service connection for residuals of a left 
fifth finger injury.  

4.  Entitlement to service connection for right ear hearing 
loss.  

5.  Entitlement to service connection for left ear hearing 
loss.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

William Harryman, Counsel


INTRODUCTION

The veteran had active duty from December 1986 to December 
1989.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.  The veteran subsequently moved to California and 
his file was transferred to the San Diego RO.  

The issues concerning service connection for disorders of 
each knee are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The medical evidence does not show that the veteran has a 
current disability involving the left fifth finger.  

2.  The veteran does not have a left ear hearing loss 
disability.  

3.  The veteran has a right ear hearing loss disability and 
the evidence reasonably establishes a nexus between that 
hearing loss and acoustic trauma in service.  


CONCLUSIONS OF LAW

1.  Residuals of an injury to the left fifth finger were not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2004).  

2.  Left ear hearing loss was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303, 3.385 (2004).  

3.  Right ear hearing loss was incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303, 3.385 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

A VCAA notice letter consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) must:  (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

The veteran and his representative have been provided with a 
copy of the appealed May 2000 rating decision, a July 2000 
statement of the case, and supplemental statements of the 
case dated in March 2002 and October 2004 that discussed the 
pertinent evidence, and the laws and regulations related to 
claim of service connection for bilateral knee disorders.  
Moreover, these documents essentially notified them of the 
evidence needed by the veteran to prevail on his claim.  

In addition, in an April 2004 letter, the RO notified the 
veteran of the evidence needed to substantiate his claims, 
and offered to assist him in obtaining any relevant evidence.  
This letter gave notice of what evidence the appellant needed 
to submit and what evidence VA would try to obtain.  The 
veteran was also invited to submit "any" additional 
information to the RO.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Pelegrini, supra.  The veteran was told that 
he needed evidence showing that his claimed disorder existed 
from service until the present time.  The RO related that the 
following evidence would be helpful:  the dates and location 
of any treatment during service for the claimed disorder; 
statements from people who knew the veteran during service, 
particularly those with information about the claimed 
disorders; records and statements by service medical 
personnel; employment physical examinations; medical evidence 
from hospitals, clinics, or private physicians since service; 
pharmacy prescription records; and insurance examination 
reports.  

As it pertained to respective responsibilities, the veteran 
was told that VA would obtain relevant records held by any 
Federal Agency, including medical records from the military, 
from VA hospitals, or from the Social Security 
Administration.  He was also told that VA would obtain all 
medical records that the veteran told them about and that 
they would get a medical opinion if it were necessary.  He 
was informed that VA would make reasonable efforts to obtain 
relevant records not held by any Federal Agency, including 
medical records from State or local governments, private 
doctors and hospitals, or current or former employers.  The 
veteran was advised to submit any medical reports that he had 
that he had not already submitted and was further informed 
that he should submit any additional information or evidence 
to VA, preferably within 60 days.

In light of the foregoing, the Board finds that the rating 
decision, statement of the case, supplemental statements of 
the case, and notice letter dated in April 2004 complied with 
the specific requirements of Quartuccio (identifying evidence 
to substantiate the claims, the relative duties of VA and the 
claimant to obtain evidence, and affording him an opportunity 
to submit all pertinent evidence pertaining to his claims 
that he might have); and Charles v. Principi, 16 Vet. App. 
370 (2002) (identifying the document that satisfies VCAA 
notice).

The Court's decision in Pelegrini, supra, held in part that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, the VCAA was not in effect at 
the time of the initial determination by the RO.  In April 
2004, the RO provide notice to the claimant regarding what 
information and evidence is needed to substantiate his claim 
on appeal, as well as what information and evidence must be 
submitted by the claimant, what information and evidence will 
be obtained by VA, and the need for the claimant to submit 
pertinent evidence pertaining to his claims.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was non-prejudicial.  While the 
notice provided to the appellant in April 2004 was not given 
prior to the first AOJ adjudication of the claims, the notice 
was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the case was readjudicated and a 
supplemental statement of the case was mailed to the 
appellant in October 2004.  

The Board observes that the claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claims, and to respond to VA notices.  Therefore, not 
withstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the claimant.  In this regard, 
throughout this appeal process, VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  Specifically, VA has associated with the claims 
folder the veteran's service medical records, outpatient 
treatment reports and VA examination reports.  The veteran 
has not identified any additional evidence pertinent to his 
claims, not already of record and there are no additional 
records to obtain.  Moreover, as noted above, the veteran has 
been informed of the type of evidence necessary to 
substantiate his claims, as well as the respective 
responsibilities of himself and VA as it pertains to his 
claims.  

Given the foregoing, the Board concludes that VA has 
satisfied the notice and assistance provisions as found in 
the VCAA.  Consequently, an adjudication of the appeal at 
this juncture is proper.  Certainly, no useful purpose would 
be served in remanding this matter for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the veteran.  The Court of Appeals for Veterans Claims has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Left fifth finger disability 

The service medical records show that the veteran dislocated 
the proximal interphalangeal joint of his left fifth finger 
in November 1988, February 1990, January 1992, and again in 
February 1992, each time injuring the finger while playing 
sports.  The report of his separation examination notes the 
veteran's report of frequent dislocations of the finger, but 
the examiner did not record any pertinent abnormal clinical 
findings or list any diagnosis relative to the left fifth 
finger.  

The March 2000 VA examiner also noted the veteran's report of 
recurrent dislocations of the left fifth finger.  The veteran 
indicated that it was last dislocated about one year 
previously.  He did state that it was difficult to use the 
finger for activities requiring heavy lifting.  On 
examination, however, the finger was normal in appearance, 
without any swelling or deformity.  The skin was healthy and 
the proximal interphalangeal joint was stable, with normal 
range of motion.  Grip strength was reported to be good.  

On review of the evidence, the Board notes that each instance 
of dislocation of the finger has been associated with an 
injury to the finger.  Also, no examiner has noted any 
permanent pathology resulting from any of the injuries and no 
examiner has assigned any diagnosis relative to a left fifth 
finger disability.  

The Board finds that the evidence does not show that the 
veteran has any current disability involving the left fifth 
finger.  Therefore, the Board concludes that he does not have 
a left fifth finger disability that is attributable to an 
injury or disease that was incurred in service.  Accordingly, 
service connection must be denied.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b).  In this case, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim and that, therefore, the provisions of § 5107(b) are 
not applicable.  

Hearing loss 

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The service medical records show that the veteran was 
afforded numerous audiometric evaluations during service, 
apparently due to his duties as an infantry weapons 
repairman.  None of the reports of those examinations, 
including the report of the veteran's separation examination 
in September 1999, documents pure tone thresholds that meet 
the criteria for hearing loss disability, as defined in 
§ 3.385.  

Further, on an authorized audiological evaluation in March 
2000, pure tone thresholds, in decibels, were as follows:


HERTZ (CYCLES PER SECOND)

500
1000
2000
3000
4000
Right
10
5
20
25
25
Left
5
5
10
25
25

Speech audiometry revealed speech discrimination ability of 
92 percent in the right ear and of 96 percent in the left 
ear.  

The Board recognizes that the veteran was exposed to frequent 
gunfire in the course of his duties during service and that 
service connection has already been established for tinnitus 
on that basis.  However, the medical evidence of record does 
not show that the hearing in his left ear met the criteria 
for hearing loss as defined by § 3.385 during service or that 
it currently meets those criteria.  Accordingly, the Board 
finds that the veteran does not have a left ear hearing loss 
disability.  Therefore, service connection for left ear 
hearing loss must be denied.  

In this case, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for hearing loss in the left ear and that, 
therefore, the provisions of § 5107(b) are not applicable.  

The March 2000 VA audiometric data, however, indicate that 
the veteran's speech discrimination score in the right ear 
was 92 percent.  Although the pure tone threshold data do not 
meet the § 3.385 criteria, the speech discrimination score 
does satisfy the criteria for hearing loss disability in the 
right ear.  

The Board finds that, although the audiometric data recorded 
in service do not reflect right ear hearing loss in service, 
the veteran's exposure to acoustic trauma during service, 
coupled with data showing hearing loss disability in the 
right ear within one year after his separation from service, 
establishes the required in-service injury and nexus to that 
injury, as required for service connection.  Therefore, the 
Board concludes that the criteria for service connection for 
right ear hearing loss are met.  Service connection for right 
ear hearing loss is established.  


ORDER

Service connection for residuals of an injury to the left 
fifth finger is denied.  

Service connection for right ear hearing loss is granted.  

Service connection for left ear hearing loss is denied.  


REMAND

Review of the claims file discloses that bilateral 
patellofemoral syndrome was diagnosed on two occasions during 
service, including at the time of the veteran's separation 
from service in September 1999, although essentially no 
pertinent abnormal clinical findings were reported.  Although 
a VA examiner in March 2000 did not find any pathology in 
either knee, he did note the veteran's continued complaint of 
pain and popping in each knee.  In addition, a private 
examiner in August 2000 also recorded the veteran's pain 
complaints and reported that there was a trace positive 
Lachman's test on the left.  Further, the examiner discussed 
the possibility of diagnostic surgery on the veteran's knees 
later that year.  

In light of the post-service medical evidence, the Board 
believes that an additional examination and medical opinion 
would be helpful and that an inquiry should be made as to 
whether the veteran has subsequently undergone surgery on 
either knee.  

Therefore, this case is REMANDED to the RO for the following 
additional actions:  

1.  The RO should request that the 
veteran furnish the names and addresses 
of all health care providers who have 
examined or treated him for his knees 
since August 2000.  With any needed 
signed releases, the RO should request 
copies of the records of all examinations 
and treatment identified by the veteran, 
in particular, the records of any knee 
surgery during that period.  All records 
so received should be associated with the 
veteran's claims file.  

2.  Upon receipt of all requested 
records, the RO should schedule the 
veteran for an orthopedic examination of 
the veteran's knees.  The claims file 
must be made available to and be reviewed 
by the examiner in conjunction with the 
examination.  All indicated special tests 
should be completed.  The examiner's 
report should describe in detail the 
veteran's complaints and all pertinent 
clinical findings and diagnoses regarding 
his knees.  If the examiner's diagnosis 
differs from that given by service 
department examiners, the examiner 
should, to the extent possible, 
distinguish his or her opinion, providing 
adequate rationale.  

3.  Upon completion of the requested 
development, the RO should again consider 
the veteran's claim for service 
connection for bilateral knee disorders.  
If action taken remains adverse to the 
veteran, he and his accredited 
representative should be furnished with a 
supplemental statement of the case and 
they should be given an opportunity to 
respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  By 
this REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to obtain clarifying 
information and to provide the veteran with due process.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).  


	                     
______________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


